Order entered February 13, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00143-CV

 JACKIE LYN TAYLOR, L.V.N. FORMER EMPLOYEE OF BROOKDALE SENIOR
                       LIVING PLANO, Appellant

                                             V.

SHERRIE SAMARI, INDIVIDUALLY AND AS HEIR TO AND REPRESENTATIVE OF
           THE ESTATE OF FRANK ALLEN PONATH, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-02029-2018

                                            ORDER
       Before the Court is court reporter Sheri J. Vecera’s February 12, 2019 request for

extension of time to file the record. We GRANT the extension request and ORDER the record

be filed no later than February 19, 2019.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE